Blandfohd, Justice.
This was an action for malicious prosecution and arrest-. A verdict was had for defendant, the plaintiff moved for a new trial, which the court refused; exception is taken to this ruling of the court, and error thereon is assigned here.
1. There are many assignments of error as to the charge of the court and refusal to charge. The,charge of the court is set out fully in the record, and a careful examination of the same discloses no errors therein; it is full and fair, and covers all the issues in the case.
2. The refusal to charge was proper. A court is not bound to recharge the jury at the instance of either party, however legal and pertinent the request may be, when the same has been given, fully and fairly in charge to the iury.
3. It is insisted that the court erred in holding that defendants’ plea was a plea of justification, and in allowing tlje defendants to open and conclude the argument to the jury. The plea filed in this case is similar to the plea filed in the case of The Ocean Steamship Co. vs. Williams, 69 Ga., 251, 260. That case sustains the ruling of the court below in this case.
' 4. Complaint is made that the court erred in refusing to allow the plaintiff’s counsel to withdraw the testimony of certain witnesses, which had been taken before the committing court, and which had been introduced and put in evidence by plaintiff, but had not been read to the jury, the defendants objecting. The plaintiff suffered no hurt or detriment from this ruling of the court. The testimony was admissible, and defendants’ counsel could have put the same in evidence. The plaintiff was only bound to read in evidence to the jury so much of the testimony of the witnesses as he might desire, and defendants’ counsel could have done likewise. So if this be error, it is immaterial.
*1815. Actions of this character are not favored by the courts, and when, as in this case, it is ma.de to appear that there was not only probable cause to induce the prosecutor to have the plaintiff arrested, but it is shown satisfactorily that the plaintiff was guilty of the offense charged against him, no action can be maintained by him against defendants in error. The verdict in this case was absolutely demanded by the evidence.
J udgment affirmed.